Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 1, the prior art of record fails to suggest or disclose wherein the controller is configured to determine the second signal time as a function of a reaction delay of the relay in order to switch the relay and close the second signal branch in a time interval in which there is no polarity change.
Here, the cited Chung (US 20020093774), is the closest prior art.  Chung discloses a similar circuit with a sensor (measuring means).  The polarity change arguably would be considered ‘phase inversion’, wherein (according to [0101] after phase inversion the controller controls the display means) and the delay time is from 660 of Chung from VR2.  Here, however, it is not clear that the controller determines the second signal time as a function of the reaction delay of the relay in order to switch the relay and close the second signal branch at a time where there is no polarity change.  Under normal circumstances there is no phase inversion/ polarity change.  The reaction delay of the relay is not the reason for the for the second signal time. 
With respect to claim 17, the prior art of record fails to suggest or disclose determining the second signal time as a function of a reaction delay of the relay in order to switch the relay and close the second signal branch in a time interval in which there is no polarity change. 
Here, the cited Chung (US 20020093774), is the closest prior art.  Chung discloses a similar circuit with a sensor (measuring means).  The polarity change arguably would be considered ‘phase inversion’, wherein (according to [0101] after phase inversion the controller controls the display means) . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KHAREEM E ALMO/Examiner, Art Unit 2849       
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842